

116 HR 8684 IH: Alabama Underwater Forest National Marine Sanctuary and Protection Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8684IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Byrne introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the establishment of the Alabama Underwater Forest National Marine Sanctuary, and for other purposes.1.Short titleThis Act may be cited as the Alabama Underwater Forest National Marine Sanctuary and Protection Act.2.FindingsThe Congress finds and declares the following:(1)An ancient cypress forest dating back 50,000 to 70,000 years B.C. has been exposed in the Gulf of Mexico off the Alabama coastline. The trees, which were uncovered by massive waves associated with Hurricane Ivan, are still rooted in the mud they were growing in at least 50,000 years ago.(2)The Underwater Forest site is unique on a global scale, the only known site where trees between 50,000 and 70,000 years old have been preserved intact with the ecosystem they were growing in.(3)Exploration of the site continues to yield invaluable scientific insight in a variety of fields, though scientists have just begun to study the ancient forest.(4)Commercial interests are seeking to mine the ancient trees for the purpose of making consumer goods, which would result in an irreplaceable loss to the scientific community.(5)Protection of the forest from commercial harvest also protects the site as a globally significant destination for scuba diving and associated tourism. Millions of people from around the world have seen news stories and documentaries about the forest, inundating dive tourism operators with requests to visit the site.3.Policy and purpose(a)PolicyIt is the policy of the United States to protect and preserve the ancient cypress trees located off the coast of Alabama, known as the Alabama Underwater Forest.(b)PurposeThe purpose of this Act is to protect the resources of the area described in section 5(b), to educate and interpret for the public regarding the ancient Cypress Forest environment, and to manage such human uses of the Sanctuary consistent with this Act.4.DefinitionsIn this Act, the term adverse effect means any factor, force, or action that would independently or cumulatively damage, diminish, degrade, impair, destroy, or otherwise harm—(1)any Sanctuary resource, as defined in section 302(8) of the Marine Protection, Research, and Sanctuaries Act of 1972 (16 U.S.C. 1432(8)); or(2)any of those qualities, values, or purposes for which the Sanctuary is designated.5.Sanctuary designation(a)DesignationThe area described in subsection (b) is designated as the Alabama Underwater Forest National Marine Sanctuary (in this Act referred to as the Sanctuary) under title III of the Marine Protection, Research, and Sanctuaries Act of 1972 (16 U.S.C. 1431 et seq.). The Sanctuary shall be managed, and regulations enforced under all applicable provisions of title III as if the Sanctuary had been designated under such title.(b)Area included(1)Subject to subsections (c) and (d), the area referred to in subsection (a) consists of all submerged objects and lands within the Sanctuary boundary. The Sanctuary shall be generally identified and depicted on National Oceanic and Atmospheric Administration charts which shall be maintained on file and kept available for public examination during regular business hours at the Office of Ocean and Coastal Resource Management of the National Oceanic and Atmospheric Administration and in online format and which shall be updated to reflect boundary modifications under this section.(2)The boundary referred to in paragraph (1) shall encompass the area within the following coordinates:(A)30 degrees, 7 minutes, 20.2116 seconds north latitude; 87 degrees, 49 minutes, 15.7404 seconds west longitude.(B)30 degrees, 7 minutes, 20.2116 seconds north latitude; 87 degrees, 43 minutes, 44.8536 seconds west longitude.(C)30 degrees, 5 minutes, 42.6552 seconds north latitude; 87 degrees, 49 minutes, 15.7404 seconds west longitude.(D)30 degrees, 5 minutes, 42.6552 seconds north latitude; 87 degrees, 43 minutes, 44.8536 seconds west longitude.6.Prohibition of certain uses(a)Prohibited activitiesThe following activities are prohibited and thus are unlawful for any person to conduct or to cause to be conducted within the Sanctuary:(1)Harvesting the trees or other resources of the sanctuary.(2)Any type of subsurface salvage or recovery operation.(3)Lowering below the surface of the water any grappling, suction, conveyor, dredging, or wrecking device.(4)Detonating below the surface of the water any explosive or explosive mechanism.(5)Drilling or coring the seabed.(6)Lowering, laying, positioning, or raising any type of seabed cable or cable-laying device.(7)Discharging waste material into the water in violation of any Federal statute or regulation.(b)Rules of constructionThe prohibitions contained in subsection (a) shall not be construed as to:(1)Restrict fishing, diving, anchoring, or any other recreational or commercial sea activities that do not cause an adverse effect to the resources or property of the Sanctuary or that do not pose harm to users of the Sanctuary.(2)Apply to necessary operations of public vessels. For the purposes of this paragraph, necessary operations of public vessels shall include operations essential for national defense, law enforcement, and responses to emergencies that threaten life, property, or the environment.(c)Effective dateThis subsection shall be effective upon enactment of this Act.7.Comprehensive management plan(a)Preparation of planThe Secretary of Commerce, in consultation with appropriate Federal, State, and local government authorities and with the Advisory Council established under section 8, shall develop a comprehensive management plan and implementing regulations to achieve the policy and purpose of this Act. The Secretary of Commerce shall complete such comprehensive management plan and final regulations for the Sanctuary not later than 18 months after the date of enactment of this Act. In developing the plan and regulations, the Secretary of Commerce shall follow the procedures specified in sections 303 and 304 of the Marine Protection, Research, and Sanctuaries Act of 1972 (16 U.S.C. 1433 and 1434), except those procedures requiring the delineation of Sanctuary boundaries and development of a resource assessment report. Such comprehensive management plan shall—(1)facilitate all public and private uses of the Sanctuary consistent with the primary objective of Sanctuary resource protection;(2)consider temporal and geographical zoning, to ensure protection of Sanctuary resources;(3)identify needs for research and establish a long-term ecological monitoring program;(4)identify alternative sources of funding needed to fully implement the plan’s provisions and supplement appropriations under section 9 of this Act and section 313 of the Marine Protection, Research, and Sanctuaries Act of 1972 (16 U.S.C. 1444); and(5)ensure coordination and cooperation between Sanctuary managers and other Federal, State, and local authorities with jurisdiction within or adjacent to the Sanctuary.(b)Public participationThe Secretary of Commerce shall provide for participation by the general public in development of the comprehensive management plan.8.Advisory council(a)EstablishmentThe Secretary of Commerce, in consultation with the Governor of the State of Alabama shall establish an Advisory Council to assist the Secretary in the development and implementation of the comprehensive management plan for the Sanctuary.(b)MembershipMembers of the Advisory Council may be appointed from among Sanctuary managers, members of other government agencies with overlapping management responsibilities for the Gulf Coast environment, and representatives of local conservation groups, the marine scientific and educational community, recreational user groups, or the general public. Provided, membership in the council shall include representation from the local commercial and recreational fishing and boating community.(c)ExpensesMembers of the Advisory Council shall not be paid compensation for their service as members but may be reimbursed for actual and necessary traveling and subsistence expenses incurred by them in the performance of their duties as such members.(d)AdministrationThe Advisory Council shall elect a chairperson and may establish subcommittees, and adopt by-laws, rules, and such other administrative requirements and procedures as are necessary for the administration of its functions.(e)Staffing and other assistanceThe Secretary of Commerce shall make available to the Advisory Council such staff, information, and administrative services and assistance as the Secretary of Commerce determines are reasonably required to enable the Advisory Council to carry out its functions.9.Authorization of appropriationsThere is authorized to be appropriated $7,000,000 for each of the fiscal years 2021 through 2025 to carry out the provisions of this Act.